                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                  HARRISONBURG DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
         Plaintiff,                                    )
                                                       ) Criminal Action No. 5:19CR002
v.                                                     )
                                                       )
MIGUEL ANGEL MORENO,                                   ) By: Michael F. Urbanski
                                                       ) Chief United States District Judge
         Defendant.                                    )

                                        MEMORANDUM OPINION

         Defendant Miguel Angel Moreno was prosecuted for conspiracy to distribute and attempted

possession with the intent to distribute methamphetamine resulting from his receipt of a spare tire

he knew contained controlled substances. 1 Far from a drug "kingpin," Moreno, a 22 year old United

States citizen with no criminal history other than driving offenses, qualified for the safety valve

under United States Sentencing Guidelines ("U.S.S.G.") § SC1.2. Nonetheless, based solely on the

quantity and purity of the methamphetamine found in the spare tire, Moreno faced a Guideline

sentence range of 135-168 months.

         At sentencing, the court articulated its reasons for a downward vanance to 36 months,

believing that sentence to be "sufficient, but not greater than necessary" to comply with the

purposes set forth in 18 U.S.C. § 3553(a)(2). The reasons for the downward variance included

Moreno's adverse childhood circumstances stemming from the abandonment by his father and his

mother's tragic death when he was 13. In his teens, Moreno fell under the influence of his brother,




1
  The spare t.ire was located on a Jeep being shipped cross-country. Moreno took possession of the Jeep in \Vaynesboro,
Virginia, on June 23, 2018. While the Jeep was being hauled from California to Virginia, authorities located and removed
over 14 kilograms of high puri ty methamphetamine fro m the tire and replaced it with an uncut tire. After he removed
the spare tire from the Jeep and was confronted by authorities, Moreno admitted that he was receiving telephone
directions from his brother, incarcerated in the Bureau of Prisons for methamphetamine distribution, to pick up the tire.
Statement of Facts, ECF No.8, ~~ 1-6; Presentence Investigation Report, ECF No. 22, at~~ 5-9.
an incarcerated felon, who arranged from prison to have methamphetamine shipped to Moreno.

According to Moreno's sentencing memorandum,

               He was directed where and when to pick up the drugs, who and how
               much to pay for them, and did not have a sophisticated
               understanding of who was involved in the offense. Miguel was
               involved in the drug distribution activities for no more than six
               months. It is clear that but for his brother's directions and
               persuasion, Mr. Moreno would not have been involved in drug
               dealing at all.

Miguel Moreno's Sentencing Memorandum, ECF No. 26, at 3-4. The government disagreed,

contending that Moreno had a more substantial retail role. United States' Sentencing Memorandum,

ECF No. 28, at 3. Moreno has had a stable work history, and when faced with these charges, self

reported and performed well on bond prior to sentencing. There was no suggestion of violence or

involvement of firearms in Moreno's conduct.

       As explained below, the court also varied downwards based on a categorical policy

disagreement with the methamphetamine Guidelines. This memorandum opinion details the court's

reasons for the policy disagreement.

                                                  I.

       In United States v. Booker, 543 U.S. 220 (2005), the Supreme Court instructed district courts

to read the Sentencing Guidelines as effectively advisory, serving as "one factor among several

courts must consider in determining an appropriate sentence." Kimbrough v. United States, 552

U.S. 85, 90 (2007). While "the Guidelines should be the starting point and initial benchmark" of the

sentencing process, and must be considered as a factor in sentencing, they "are not the only

consideration." Gall v. United States, 552 U.S. 38, 49 (2005) . After calculating the Guidelines range

and allowing argument, "the district court should then consider all of the         3553(a) factors to

determine whether they support the sentence requested by a party. In so doing, he may not presume

that the Guidelines range is reasonable. He must make an individualized assessment based on the


                                                  2
facts presented." Id. at 49-50. In Spears v.          nited States, 555 U.S. 261, 265-66 (2009), the Supreme

Court clarified its holding in Kimbrough, holding that " district courts are entitled to reject and vary

categorically from the ... Guidelines based upon a policy disagreement with those Guidelines."

         Although the Sentencing Guidelines are now advisory, the Supreme Court has "nevertheless

preserved a key role for the Sentencing Commission. " Kimbrough, 552 U.S. at 108. "Congress

established the Commission to formulate and constantly refine national sentencing standards." Id.

"[T]he sentencing statutes envision both the sentencing judge and the Commission as carrying out

the same basic § 3553(a) objectives, the one, at retail, the other at wholesale." Rita v. United States,

551 U.S. 338, 348 (2007) . "Carrying out its charge, the Commission fills an important institutional

role: It has the capacity courts lack to 'base its determinations on empirical data and national

experience, guided by a professional staff with appropriate expertise.' United States v. Pruitt, 502 F.

3d 1154, 11 71 (10th Cir. 2007) (McConnell, J., concurring)." Kimbrough, 552 U.S. at 108-09.

                                                       II.

         The Drug Quantity Table found in               2D1.1(c) of the Guidelines is the starting point for

calculating the base offense level for drug crimes under the United States Sentencing Guidelines

("U.S.S.G."). For most drug offenses, the base offense level reflects the type and quantity of drug(s)

involved.    Unlike     other controlled        substances,      the   Guidelines    distinguish     between     three

concentrations of methamphetamine, resulting in a 10:1 ratio between actual methamphetamine and

methamphetamine mixture. 2 For example, the highest base offense level, Level 38, applicable here,

applies to 45 kilograms or more of methamphetamine mixture, but this offense level only requires



2
  The G uidelines quantify "m ethamphetamine" as "refer[ring) to the entire weight of any mixture or substance
containing a detectable amoun t of the controlled subs tance. " USSG § 2D1.1, n.(A). "Methamphetamine (actual)"
"refer[s) to the weight of the controlled substance, itself, contained in the mixture or substance." Id. at n.(B). "Ice"
"means a mixture or substance containing d-methamphetamine hydrochloride of at least 80% purity." Id. at n .(C) .
Actual methamphetamine and ice are treated the same for G uidelines purposes and are assigned a base offense level ten
times the amount of methamphetamine mixture. "In this way, the ratio imposed by the methamphetamine guidelines is
different from the 100:1 crack-cocaine ra tio at issue in [llni ted States v.] Kimbrough(, 552 U.S . 85 (2007))."

                                                             3
4.5 kilograms of actual methamphetamine or ice. 3 "The practical effect of the ratio is to impose a

presumed purity of 10% for untested methamphetamine mixtures." United States v. Hoover, No.

4:1 70cr-327-BLW, 2018 WL 5924500, at *2 (D. Idaho November 13, 2019).

        The methamphetamine Guidelines are not empirically based, but rather derive the 10:1

purity ratio from the mandatory minimum penalties contained in 21 U.S.C.                          841(b)(1)(A) and

841(b)(1)(B). In 1988, Congress set mandatory minimum sentences for methamphetamine offenses.

Anti-Drug Abuse Act of 1988, Pub. L.             o. 100-690, § 6470(g)-(h), 102 Stat. 4181, 4378 (codified at

21 U.S.C. § 841(b)(1). "The following year, in 1989, the United States Sentencing Commission

revised the Drug Quantity Table in                2D1.1 by incorporating the statutory penalties and by

differentiating between actual/pure methamphetamine and methamphetamine mixtures at the same

10-to-1 ratio." United States v. Ferguson,          o. CR 17-204 QRT / BRT), 2018 WL 3682509, at *2 (D.

Minn. Aug. 2, 2018). After Congress reduced the quantities of methamphetamine needed to meet

the mandatory minimum sentences in 1998, the Sentencing Commission followed suit and increased

the base offense levels for methamphetamine offenses. "To summarize, the commission twice

amended the Guidelines for methamphetamine offenses so that the base offense levels (for a

defendant with a criminal history category of I) would exactly align with the mandatory-minimum

sentences - and the Commission did so each time right after Congress created or changed the

minimum sentences." Id. "Consequently, the drug offense Guidelines are not a reflection of the

Commission's institutional strengths, and a district court has more discretion to vary from the drug

offense Guidelines based on policy disagreements than in a case where the applicable guidelines

were promulgated pursuant to the Commission's usual empirical approach." United States v. Ibarra-

Sandoval, 265 F. Supp. 3d 1249, 1253 (D.            .M. 2017) (citing Kimbrough, 552 U.S. at 89) .



3
 Because actual methamphetamine and ice are assigned the same guideline level, this opinion collectively refers them as
actual methamphetamine.

                                                          4
                                                           III.
                                                                                                         4
         As recognized by an emerging chorus of district courts around the country, one problem

with the Sentencing Commission's promulgation of the methamphetamine Guidelines is that "the

Sentencing Commission deviated from the empirical approach when setting the Guideline ranges for

drug offenses. Rather, the Commission chose to instead key the Guidelines to the statutory

mandatory minimum sentences that Congress established for those crimes." Pereda, 2019 WL

463027, at *3 (D. Colo. Feb 6, 2019) (citing Gall, 552 U.S. at 46 n.2, and United States v. Diaz, No.

11 -821, 2013 WL 322243, at *3-6 (E.D .N.Y. Jan. 28, 2013)). "This creates Guideline ranges for

actual (and ice) methamphetamine that are excessive and not similar to other Guidelines, which are

intended to be representative of a 'heartland' or 'a set of typical cases embodying the conduct that

each guideline describes."' Pereda, 2019 WL 463027, at *4 (citing Harry, 313 F. Supp. 3d at 972;

Diaz, 2013 WL 322243, at *8 (quoting U.S.S.G. Manual § 1A4.13 (1987)).

         A second problem with the methamphetamine guidelines is that methamphetamine purity is

no longer an accurate indicator of a defendant's role in a drug trafficking conspiracy. "The average

purity of all methamphetamine in the United States is greater than 90% - and has been since 2011

- according to the D EA." P ereda, 2019 WL 463027, at *4 (citing U.S. Dep't. of Justice, Drug

E nforcement        Admin. ,       2017      National        Drug      Threat       Assessment         67-70       (2017),

https://www.dea.gov / sites / default / flies/ 2018-07/ DIR-040-17 2017-NDTA. pdf;

Ferguson, 2018 WL 3682509, at *4; Harry, 313 F. Supp. 3d at 972; Nawanna, 321 F. Supp. 3d at


4
  See United States v. Ortega, No. 09-400, 2010 WL 1994870 (D. N eb. May 17, 2010); United States v. Haves, 948 F.
Supp. 2d 1009 (N .D. Iowa 2013) (Bennett, J.); United States v. J ennings, N o. 4:16-CR-48-BLW, 2017 \'{!L 260903 8 (D.
Idaho June 15, 2017); United States v. Ibarra-Sa ndoval, 265 F.Supp.3d 1249, 1256 (D. N .M. 2017); United States v.
Nawanna, 32 1 F.Supp.3d 943, 955 (N. D. Iowa 2018) (Bennett,].); U nited States v. Harry, 313 F. Supp.3d 969,974 (N.D.
Iowa 2018) (Strand, J.); United States v. Saldana, N o. 1:17-cr-271-1, 2018 U.S. Dist. LEXIS 11 0790, at *7-10 (W.D.
Mich. July 3, 2018); United States v. Ferguson, N o . CR 17-204 QRT / BRT), 201 8 \XIL 3682509, at *3-4 (D. ?vfinn . Aug. 2,
2018); United States v. Hoover, N o. 4:17 -CR-327-BL\Xf, 2018 \X!L 5924500, at *4 (D. Idaho N ov. 13, 20 18); United
States v. Requena, N o. 4:18-CR-175-BL\Xf, 2019 WL 177932 (D. Idaho Jan. 11 , 2019); U nited States v. Pereda, o. 18-
cr-00228-CMA, 2019 \'{!L 463027 (D . Colo. Feb. 6, 2019); Uni ted States v. Bean, 371 F. Supp. 3d 46 (D . .H. 2019) ;
United States v. Rodriguez, 382 F. Supp. 3d 892 (D. Alaska 2019).

                                                             5
951-52; Ibarra-Sandoval, 265 F. Supp. 3d at 1253;Jennings, 2017 WL 2609038, at *3; Ortega, 2010

WL 1994870, at *7.) The purity of methamphetamine has risen over time.

                  Average methamphetamine purity has not always been this high.
                  Between the 1980s and 2007, the average purity of methamphetamine
                  fluctuated between approximately 30% and 80% ... . Consequently,
                  at one time, the guidelines' harsher treatment of higher purity
                  methamphetamine was more grounded in fact. See awanna, 321 F.
                  Supp. 3d at 951 (noting that there was once some truth to the
                  assumption that high purity indicates greater culpability).   ow
                  however, that is no longer the case due to the consistently high
                  average purity of methamphetamine.

Bean, 371 F. Supp. 3d at 52. As a result, punishment meted out based on drug quantity and purity

alone runs the real risk of overstating the culpability of offenders playing lesser roles in the

methamphetamine distribution, and "can lead to perverse sentencing outcomes,"                          awanna, 321 F.

Supp. 3d at 952. See Ferguson 2018 WL 3682509, at *4; Harry, 313 F. Supp. 3d at 972-75; Ibarra-

Sandoval, 265 F. Supp. 3d at 1253;Jennings, 2017 WL 2609038, at *3; Ortega, 2010 WL 1994870, at

*7. As one court noted, "the Commission's assumption regarding the connection between

methamphetamine purity and criminal role is divorced from reality. . . . [T]he average purity of

methamphetamine today is over 90 percent. This means that the sentencing Guidelines would treat

the average individual convicted of a crime involving methamphetamine as a kingpin or leader, even

though that simply is not true." Ibarra-Sandoval, 625 F. Supp. 3d at 1255-56. 5

         Third, because the determination of purity can only be ascertained after laboratory testing,

"the prevalence of high-purity methamphetamine virtually guarantees that a defendant's base offense

level under the Guidelines will substantially increase if the methamphetamine is tested for purity - a

decision that can be purely arbitrary." Ferguson, 2018 WL 3682509, at *4 (citing                    awanna, 2018 WL

2021350, at *3;Jennings, 2017 WL 2609038, at *4; Ortega, 2010 WL 1994870, at *4-7.) As the court

5
  Perhaps reflective of this reality, the 2018 Sourcebook of Federal Sentencing Statistics reports that during fiscal year
2018, only 28.9% of methamphetamine drug trafficking offenders received "Within Guideline Range" sentences, fewer
d1an any other major drug category. United States Sentencing Commission, 2018 Sourcebook of Federal Sentencing
Statistics, Table D -14.

                                                            6
noted in Ibarra-Sandoval, "[t]his problem is exacerbated by the fact that purity testing, which will on

average reveal a purity level that leads to a harsher sentence, occurs capriciously." 265 F. Supp. 3d at

1257.

        Finally, courts · have questioned the severity of the methamphetamine Guidelines in

comparison to other dangerous drugs, including heroin. In Harry, the court posed a hypothetical

comparing the Guidelines range for a defendant facing a charge of conspiracy to distribute 500

grams of heroin versus 500 grams of 95% pure methamphetamine. All else being equal, the court

calculated that the Guidelines range for methamphetamine offenses is "more than twice the range of

the heroin conspirator. Why? Is ice methamphetamine more than twice as potent, dangerous,

destructive or addictive than heroin? I am aware of no objective evidence - from the         nited States

Sentencing Commission or otherwise - supporting such a proposition." Harry, 313 F. Supp. 3d at

973.

        Earlier this year, the District of   ew Hampshire summarized the reasoning in these

decisions as follows:

                This court finds the collective reasoning employed in these decisions
                persuasive and joins them by declaring a categorical policy
                disagreement with the methamphetamine guidelines for the following
                reasons: (1) there appears to be no empirical basis for the Sentencing
                Commission's harsher treatment of offenses involving higher purity
                methamphetamine; (2) methamphetamine purity is no longer an
                accurate indicator of a defendant's role in a drug-trafficking
                conspltacy; and (3) the methamphetamine guidelines create
                unwarranted sentencing disparities between methamphetamine
                offenses and offenses involving other major drugs.

Bean, 371 F. Supp. 3d at 51. The court agrees with the rationale set forth in these cases.

                                                   IV.

        Going forward, the court will employ the following process in arriving at a sentence in cases

involving the actual (and ice) methamphetamine Guidelines. First, the court will calculate the

advisory Guidelines range for actual methamphetamine. Second, the court will calculate an

                                                    7
alternative advisory Guidelines range usmg the base offense level for the same quantity of

methamphetamine mixture. Third, the court will evaluate whether any upward or downward

variances are appropriate and determine the appropriate sentence based on the § 3553(a) factors.

Based on an individualized assessment of these factors, the resulting sentence could fall above,

below or in the alternative advisory Guidelines range. As the Idaho district court outlined in Hoover,

2018 WL 5924500, at *4,

               The process will involve calculating both guideline ranges and then
               determining, based upon all of the circumstances, what constitutes a
               reasonable sentence under the facts of the case. Typically, this will
               result in a sentence much closer to the guideline range applicable if
               no testing had been completed. But, not always. There may be
               reasons why an individual defendant deserves a higher sentence,
               unrelated to drug purity. But that determination will be made in every
               case, based upon an individualized assessment of all the facts
               presented, without undue regard for the increased guideline range
               generated when drug purity is considered.

       At the end of the day, regardless of what the alternative Guidelines range may be, the court

will apply all of the relevant sentencing factors to arrive at a sentence that is "sufficient, but not

greater than necessary" to meet the statutory purposes set forth in 18 U.S.C.     3553(a)(2) in order to

punish the defendant, deter him and others fro m future crimes, incapacitate the defendant to protect

the public, and rehabilitate the defendant. United States v. Raby, 575 F .3d 376, 380 (4th Cir. 2009).

As the court noted in Harry, such an approach "will hardly cause a windfall to defendants in

methamphetamine cases .... [as] even the less-harsh methamphetamine mixture G uideline ranges

are (a) higher than the ranges for similar quantities of heroin and cocaine and (b) generally equivalent

to the ranges for similar quantities of fentanyl and crack cocaine." 313 F. Supp . 3d at 974.

                                                   v.
        In part because of the court's policy disagreement with the Guidelines' treatment of offenses

involving actual/ pure methamphetamine, the court granted Moreno's motion for a downward

variance. Considering how the methamphetamine mixture Guidelines would have applied to

                                                   8
Moreno, along with all of the § 3553 (a) factors, the court sentenced Moreno to 36 months

imprisonment. The court found that Moreno's sentence was sufficient, but not greater than

necessary, and would not result in any unwarranted sentencing disparities.

       Judgment (ECF No. 33) has been entered accordingly.

                                              Entered: August 5, 2019




                                              Mich~      rbanski
                                              C ef United States District Judge




                                                  9
